      Case 4:21-mc-50003-MFL ECF No. 5, PageID.20 Filed 03/29/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,                      Case No. 21-mc-50003
                                                    Hon. Matthew F. Leitman
v

LARRY DARNELL MALONE

                    Defendant,

and

ONE DETROIT CREDIT UNION,

               Garnishee.
__________________________________________________________________/

                                 ORDER TO PAY

        On January 4, 2021 the United States filed its application for issuance of a

writ of garnishment. (ECF No.1, PageID 1-2) The writ to One Detroit Credit Union

was issued by the court on January 5, 2021. (ECF No. 3, PageID ) The writ was

served on Malone and One Detroit Credit Union on January 20, 2021. (ECF No. 2

PageID 10-11). The answer of One Detroit Credit Union has not been filed on the

court docket. One Detroit Credit Union has provided the United States with an

answer disclosing that Malone has an interest in two savings accounts.

        No objection to the issuance of the writ, claim of exemption or motion to

quash was filed.
   Case 4:21-mc-50003-MFL ECF No. 5, PageID.21 Filed 03/29/21 Page 2 of 3




      Upon review of the record, and finding cause exists,

      IT IS ORDERED that One Detroit Credit Union determine the balance in the

savings accounts of March 15, 2021; and

      IT IS FURTHER ORDERED that One Detroit Credit Union shall promptly

remit 50% of the balance in the savings accounts as of March 15, 2021, made payable

to the United States, to the Clerk of Court, Attn: Financial, 231 W. Lafayette Detroit

MI; and

      IT IS FURTHER ORDERED that the Clerk of the Court shall disburse these

funds in accordance with the judgment in United States v Larry Darnell Malone,

case number 05CR90008; and

      IT IS FURTHER ORDERED that upon receipt of the proceeds from One

Detroit Credit Union the United States acknowledges that the writ of garnishment

issued on January 5, 2021directed to One Detroit Credit Union is hereby dissolved.

Any and all freezes imposed on Larry Darnell Malone’s accounts shall be released

from further obligation or liability under the writ of garnishment.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: March 29, 2021

                                          2
   Case 4:21-mc-50003-MFL ECF No. 5, PageID.22 Filed 03/29/21 Page 3 of 3




I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 29, 2021, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        3
